UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAWYERS COMMITTEE FOR 9/11
INQUIRY, INC., and RICHARD GAGE,
                                                                      ORDER
                          Plaintiffs,
                                                              19 Civ. 8312 (PGG)
            - against -

WILLIAM P. BARR, Attorney General of the
United States, GEOFFREY BERMAN, United
States Attorney for the Southern District of
New York, and U.S. DEPARTMENT OF
JUSTICE,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendants’

motion to dismiss Plaintiffs’ amended complaint:

              1. Defendants’ motion is due on May 1, 2020;

              2. Plaintiffs’ opposition is due on June 5, 2020; and

              3. Defendants’ reply, if any, is due on June 19, 2020.

Dated: New York, New York
       April 5, 2020
